HARRIS, J.
The Sendelbachs appeal the summary judgment granted to the City of Leesburg in this 42 U.S.C. section 1983 action. Lockwood, the city’s building official, advised Smith, Sendelbachs’ mobile home park manager, that twelve of Sendelbachs’ mobile homes were condemned and needed to be removed within 30 to 60 days. Shortly thereafter, Smith had the mobile homes destroyed.
.The Sendelbachs at some point learned of this destruction (Smith testified that they were aware of her action at the time it was taken) and sued the city alleging that Lockwood had condemned the mobile homes without ever inspecting them. We affirm the summary judgment.
Even if Lockwood was wrong in condemning the mobile homes without first inspecting them, the Sendelbachs had a remedy short of immediate, destruction. Lockwood’s decision could have been appealed, and should have been appealed if the Sendelbachs disagreed with it, to the city’s Board of Adjustment and Appeals. As stated in Vincent v. City of Talladega, Alabama, 980 F.Supp. 410, 415 (N.D.Ala.1997):
This court’s post-Praprdtnik decisions have consistently recognized and given effect to the principle that a municipal official does not have final policymaking authority over a particular subject matter when that official’s decisions are subject to meaningful administrative review.
AFFIRMED.
PETERSON and PLEUS, JJ., concur.